Citation Nr: 1007522	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-26 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine 
Corps from October 1966 to December 1969, to include duty in 
Vietnam.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  An additional rating decision, dated in 
April 2007, reopened the Veteran's claim; however, this 
decision also issued a denial on the merits.  The Veteran 
appeared at a Travel Board Hearing in December 2009, and a 
transcript of his hearing testimony is of record.  The case 
is ripe for appellate review.  


FINDINGS OF FACT

1.  An unappealed March 2002 rating decision denied 
entitlement to service connection for PTSD; the decision is 
final.  

2.  Evidence received since the last final decision of record 
relates specifically to an unestablished fact necessary to 
substantiate the claim for service connection for PTSD; it 
raises a reasonable possibility of substantiating the claim.  

3.  The competent medical evidence of record indicates that 
the Veteran has a current diagnosis of PTSD which is linked 
to in-service combat stressors in the Republic of Vietnam; 
there is supporting evidence submitted by the service 
department which confirms that the Veteran was exposed to 
combat while serving with the Marine Corps in Vietnam.  





CONCLUSIONS OF LAW

1.  New and material having been received, the claim for 
service connection for PTSD is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2009).

2.  Service connection for PTSD is warranted. 38 U.S.C.A. § 
1110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2009).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2009).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2009).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim of entitlement to service 
connection for PTSD.  Therefore, no further development is 
needed with respect to the appeal.  



Legal Criteria-New and Material Evidence

In general, decisions of the agency of original jurisdiction 
(the RO) or the Board that are not appealed in the prescribed 
time period are final.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. 
§§ 3.104, 20.1100, 20.1103.  The exception to this rule is 
38 U.S.C.A. § 5108, which provides that if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  See Knightly v. 
Brown, 6 Vet. App. 200 (1994).  Evidence presented since the 
last final denial on any basis (either upon the merits of the 
case, or upon a previous adjudication that no new and 
material evidence had been presented), will be evaluated in 
the context of the entire record.  See Evans v. Brown, 9 Vet. 
App. 273 (1996).

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service connection for PTSD specifically requires (1) medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) 
(2009).

Analysis-New and Material Evidence

The Veteran was initially denied service connection for PTSD 
in a March 2002 rating decision on the basis of there being 
no diagnosis of PTSD entered into the record.  He did not 
appeal the decision within a year of notification to him, and 
it became final a year after that notification was received.  
He contends, in essence, that he has submitted evidence which 
is both new and material to the record, and that as such, his 
claim should be reopened.  

The RO initially denied the Veteran's petition to reopen; 
however, upon receipt of evidence attesting to rocket attacks 
occurring at the Veteran's former duty station in Vietnam, as 
well as clinical records of attendance at PTSD counseling, 
the claim was reopened.  The RO's action notwithstanding, the 
Board must evaluate every petition to reopen a previously 
denied and final claim in its own right.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In this case, the 
Board concurs with the RO's decision to reopen.  

Although there is some conflicting evidence in the record 
regarding a current diagnosis of PTSD, there is a note issued 
by the Veteran's VA mental health nurse practitioner (NP), 
dated in November 2009, which states that the Veteran has 
experienced PTSD since 2004 and has been in treatment for the 
condition since that time.  This clinician linked the PTSD to 
the Veteran's exposure to combat in Vietnam.  As there was no 
diagnosis of record at the time of the initial denial, this 
evidence is new to the record, and is clearly material, as it 
relates to a previously unestablished fact necessary to 
substantiate the underlying claim (a diagnosis of PTSD).  See 
38 C.F.R. § 3.156.  In addition to this diagnosis (and other 
clinical records of mental health counseling), the Veteran 
has submitted a service department official history which 
chronicles rocket attacks occurring at Da Nang Air Base (AB) 
during the time the Veteran was assigned there as a member of 
the Marine Corps Air Wing.  This too is new to the record, 
and is also highly material, as it serves to establish the 
veracity of the claimed stressors, which up until the time of 
submission, had been unsubstantiated.  See 38 C.F.R. § 3.156.  
Accordingly, the Veteran's claim for entitlement to service 
connection for PTSD is reopened.  

Analysis-Service Connection

The Veteran contends that he developed PTSD as a result of 
his exposure to rocket attacks occurring at Da Nang AB in the 
Republic of Vietnam between January 1969 and August 1969.  He 
further went on to mention that the attacks were the most 
severe in the early part of 1969, as part of the enemy's 1969 
Tet Offensive (which the Veteran reported as not being as 
severe or heavily publicized as the historical 1968 
offensive).  

In support of his contentions, the Veteran has submitted 
clinical treatment records as well as a November 2009 letter 
written by his VA mental health nurse practitioner (NP).  The 
NP states that the Veteran has a diagnosis of PTSD, and that 
he has had the diagnosis since 2004.  She went on to state 
that the Veteran has been in treatment for the condition 
since diagnosis, and that the PTSD is a direct result of the 
Veteran's exposure to combat (rocket attacks) during his 
service in Vietnam.  

In contrast, the Veteran has received a psychiatric 
examination from VA, dated in March 2007, which failed to 
diagnose PTSD.  In the associated rationale, the examiner 
stated that the Veteran did not, at that time, meet the 
criteria for a diagnosis of PTSD.  She further went on to 
note, however, that the Veteran had a lengthy history of 
alcohol dependence (he has, commendably, been sober for 20 
years) and that this abuse "may represent some kind of self 
medication for PTSD or another psychiatric disorder."  
Although the examiner did not enter a psychiatric diagnosis, 
she did relay that the Veteran's complaints most likely came 
from schizotypal personality disorder.  

Thus, there is a conflict of diagnosis between the 2007 
examiner and the NP who has treated the Veteran since 2004.  
The Board is aware that the Veteran may indeed have other 
psychiatric manifestations, including the assessed probable 
schizotypal personality disorder; however, the 2009 diagnosis 
of PTSD is not cursory in nature (is supported by rationale), 
and it is based off of an extensive treatment relationship.  
Moreover, it is noted that even the 2007 examiner stated that 
the history of alcohol abuse "may" be evidence of self-
medication for PTSD.  Given this, and given that the 2009 
diagnosis is the most recent of record, the Board is 
satisfied that the Veteran has met the requirements for a 
diagnosis of PTSD.  Furthermore, as the 2009 opinion links 
the diagnosis of PTSD with combat stressors, the Board is 
also satisfied that a competent nexus opinion is of record 
which relates PTSD to alleged in-service stressors.  See 
38 C.F.R. § 3.304(f).  As this is the case, the final element 
of the claim to be examined is whether the alleged combat 
stressors can be verified.  

The Veteran's personnel records indicate that he served with 
a Marine Corps Air Wing unit at Da Nang AB from January 1969 
to August 1969.  The service personnel records do not, 
however, indicate an award of a medal or ribbon which would 
confirm service in combat (e.g. Combat Action Ribbon, Purple 
Heart, etc.).  The Veteran has, however, submitted a detailed 
service department history of attacks on the ten largest air 
bases in Vietnam from 1961 to 1972.  Included in this listing 
is a highlighted note which shows that Da Nang AB was 
rocketed on February 23, 1969.  As a result of this attack, 
one serviceman was killed and two others were wounded in 
action.  Given this information, it is confirmed that the 
Veteran would have had some exposure to rocket fire during 
his service at Da Nang.  

It is noted that corroboration of every detail of an alleged 
stressor, including the Veteran's personal participation, is 
not required to substantiate a claim for service connection 
for PTSD.  Rather, the Veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his personal exposure.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997). See also Pentecost v. Principi, 16 Vet. App. 
124 (2002).  In this case, the submission of the service 
department history shows that the Veteran was proximate to 
the specific location of the attack on his duty station, even 
if he is not able to show being at the site of exact impact 
of the rocket fire in February 1969.  As this is the case, 
the Board will concede that the Veteran was exposed to combat 
in Vietnam, and his stressor is verified.  

There is a confirmed diagnosis of PTSD which has been linked 
to stressful combat exposure in service, and the Veteran's 
exposure to combat has been verified by service department 
history.  Given this, the elements of a claim for service 
connection for PTSD have been satisfied.  The Veteran's claim 
is granted.  









	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for PTSD is reopened.  

Entitlement to service connection for PTSD is granted.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


